Citation Nr: 1132875	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to April 1976, including service in Thailand and Guam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran served in Thailand at U-Tapao Air Force Base during the Vietnam War where his duties brought him near the air base perimeter, thus exposure to herbicides while stationed in Thailand is presumed.

2.  It is presumed that the Veteran's Type II diabetes mellitus is secondary to his in-service herbicide exposure.


CONCLUSION OF LAW

The Veteran's Type II diabetes mellitus is the result of herbicide exposure during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107, 1131, 1137 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A.  § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

In addition, VA manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C-10(q), provides that VA shall conceded herbicide exposure for members of the U.S. Air Force whom served in Thailand at the U-Tapao Royal Thai Air Force Base and performed duties near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), shall be service connected if the requirements of 38 C.F.R.     § 3.307(a) are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R.  §§ 3.307(a)(6), 3.309(e).

In this case, the Veteran's limited service personnel records, as well as his service treatment records (STRs) show that he was stationed with the U.S. Air Force at the U-Tapao Royal Thai Air Force Base from November 1974 to August 1975.  His DD Form 214 states that his specialty was inventory management specialist.  An Airman Performance Report, dated August 1975, indicates that the Veteran's duties included requisitioning parts for mission support kits and aircraft.  He also posted supply records on items received and issued.

During his hearing before the Board, the Veteran testified that while stationed at U-Tapao, his barracks or office was about a quarter mile from the airfield.  His duties included making trips to the airfield to deliver parts.  He also drove forklifts through the flight line.  The Board finds his testimony credible as it is supported by the limited service personnel documents of record.

Based upon the foregoing, the Board finds that the Veteran was likely exposed to herbicides while stationed in Thailand.  Service personnel and medical records indicate that he was stationed with the Air Force at U-Tapao Royal Thai Air Force Base during the Vietnam War and that his duties likely brought him near the air base perimeter.  Therefore, the Board concedes that the Veteran was exposed to herbicides during service.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C-10(q).

STRs do not show any indication of Type II diabetes mellitus during service.  VA outpatient treatment records show diagnosis but do not indicate etiology.  A VA examination is of record, but the Board finds that it is inadequate for rating purposes as the examiner did not have the claims file or correct facts for consideration, to include correct service dates and locations.

Regardless of the inadequate VA examination, the Board finds that the Veteran should be granted service connection for his condition on a presumptive basis as he was exposed to herbicides in support of the United States and allied military operations in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(i).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for diabetes mellitus, type II, including as due to Agent Orange exposure is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


